           Case 2:19-cv-01189-APG-EJY Document 108 Filed 05/08/20 Page 1 of 5



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JAMES PARSONS, INDIVIDUALLY AND                          Case No.: 2:19-cv-01189-APG-EJY
   AS SPECIAL ADMINISTRATOR OF THE
 4 ESTATE OF CAROLYN LEE PARSONS, et                            Order Granting Motion for
   al.,                                                             Reconsideration
 5
          Plaintiffs                                                   [ECF No. 100]
 6
   v.
 7
   COLT’S MANUFACTURING COMPANY,
 8 LLC, et al.,

 9           Defendants

10          Plaintiffs James and Ann-Marie Parsons move for partial reconsideration of my order

11 dismissing their negligence per se claim. They argue that because I am certifying two questions

12 of law to the Supreme Court of Nevada and the legal basis for dismissal is an open question of

13 state law, I should certify their negligence per se claim to the Supreme Court of Nevada as well.

14 The defendants respond that the Supreme Court of Nevada has decided the legal issue and the

15 Parsons do not meet the standards for certification or reconsideration. I grant the Parsons’

16 motion because the Supreme Court of Nevada has not addressed negligence per se in this context

17 and certification of this question will “save time, energy, and resources and help[] build a

18 cooperative judicial federalism.” Thompson v. Paul, 547 F.3d 1055, 1065 (9th Cir. 2008)

19 (quotations omitted).

20    I.    DISCUSSION

21          A district court “possesses the inherent procedural power to reconsider, rescind, or

22 modify an interlocutory order for cause seen by it to be sufficient” so long as it has jurisdiction.

23 City of L.A., Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001)
          Case 2:19-cv-01189-APG-EJY Document 108 Filed 05/08/20 Page 2 of 5



 1 (quotation and emphasis omitted); see also Moses H. Cone Mem’l Hosp. v. Mercury Constr.

 2 Corp., 460 U.S. 1, 12 (1983) (citing Fed. R. Civ. P. 54(b)). “Reconsideration is appropriate if

 3 the district court (1) is presented with newly discovered evidence, (2) committed clear error or

 4 the initial decision was manifestly unjust, or (3) if there is an intervening change in controlling

 5 law.” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993);

 6 see also LR 59–1(a). A district court may also reconsider its decision if “other, highly unusual,

 7 circumstances” warrant it. Sch. Dist. No. 1J, Multnomah Cty., Or., 5 F.3d at 1263.

 8         “Certification of open questions of state law to the state supreme court . . . rests in the

 9 sound discretion of the federal court.” Thompson, 547 F.3d at 1065 (quoting Lehman Bros. v.

10 Schein, 416 U.S. 386, 391 (1974)). District courts should consider whether the state law

11 question presents significant issues with “important public policy ramifications,” comity, the

12 state supreme court’s case load, and federalism. Kremen v. Cohen, 325 F.3d 1035, 1038 (9th Cir.

13 2003). However, “[t]here is a presumption against certifying a question to a state supreme court

14 after the federal district court has issued a decision.” Thompson, 547 F.3d at 1065.

15         In my underlying order, I recognized there are reasonable arguments under Nevada law

16 “that there is a presumption that a violation of a penal statute is not negligent per se absent

17 legislative intent, or that there is a presumption that a violation of a penal statute is negligent per

18 se absent legislative intent to the contrary.” ECF No. 98 at 7. I applied the former interpretation

19 because courts in this district have opted for it. Id. Having reread the underlying state court

20 decisions, I am persuaded that the Supreme Court of Nevada should answer that question in this

21 context.

22         In Hamm v. Carson City Nugget, Inc., the Supreme Court of Nevada rejected a

23 negligence per se claim premised on violations of alcohol laws. 450 P.2d 358, 360 (Nev. 1969).



                                                      2
          Case 2:19-cv-01189-APG-EJY Document 108 Filed 05/08/20 Page 3 of 5



 1 The court reasoned that because the legislature had provided for civil liability in the immediately

 2 preceding section of a statute, a violation of the statute was not negligence per se because that

 3 “would subvert the apparent legislative intention.” Id. The Hamm court recognized that its

 4 holding was a departure from two prior decisions finding negligence per se on the basis of a

 5 violation of a penal statute. Id. (citing Southern Pacific Co. v. Watkins, 435 P.2d 498 (1967);

 6 Ryan v. Manhattan Big Four Mining Co., 145 P. 907 (1914)). Neither of these cases, however,

 7 considered legislative intent to impose civil liability. Watkins, 435 P.2d at 492; Ryan, 145 P. at

 8 908.

 9          In two later cases, the Supreme Court of Nevada cited Hamm for the proposition that

10 “[i]n the absence of legislative intent to impose civil liability, a violation of a penal statute is not

11 negligence per se.” Hinegardner v. Marcor Resorts, L.P.V., 844 P.2d 800, 803 (Nev. 1992); Bell

12 v. Alpha Tau Omega Fraternity, Eta Epsilon Chapter, 642 P.2d 161, 162 (Nev. 1982). Like

13 Hamm, both cases involved violations of alcohol laws. Neither case considered that Hamm also

14 supports a presumption that a violation of a penal statute is negligence per se absent legislative

15 intent not to impose civil liability because it found an expression of legislative intent not to

16 impose civil liability. Nor did they consider that Hamm relied on two earlier cases devoid of any

17 mention of legislative intent.

18          Finally, the federal courts that have addressed the issue have done so without any

19 analysis of the origins of this presumption under Nevada law. See Conboy v. Wynn Las Vegas,

20 LLC, No. 2:11-cv-01649-JCM-CWH, 2012 WL 5511616, at *3 (D. Nev. Nov. 14, 2012); Mazzeo

21 v. Gibbons, 649 F. Supp. 2d 1182, 1200 (D. Nev. 2009); Harlow v. LSI Title Agency, Inc., No.

22 2:11-cv-01775-PMP-VCF, 2012 WL 5425722, at *3 (D. Nev. Nov. 6, 2012). Because the

23 Supreme Court of Nevada’s decisions support either presumption and do not address the issue



                                                       3
             Case 2:19-cv-01189-APG-EJY Document 108 Filed 05/08/20 Page 4 of 5



 1 outside the context of alcohol laws, the issue remains an open question of state law. And

 2 because I dismissed the Parsons’ negligence per se claim on this basis, it is a dispositive one.

 3            The Parsons also meet the standards for reconsideration and certification. The Parsons

 4 did not argue for certification of this question in the briefing on the defendants’ motion to

 5 dismiss, but the motion was briefed and argued alongside their motion to remand, which argued

 6 that the entire case should be heard by state courts. Certification will save time and judicial

 7 resources because the Ninth Circuit may certify this question on appeal and I am certifying two

 8 other questions to the Supreme Court of Nevada. And, most importantly, certification will allow

 9 the Supreme Court of Nevada to decide an issue that has important public policy ramifications

10 for the citizens of this state. These circumstances constitute “other, highly unusual,

11 circumstances” warranting reconsideration. Sch. Dist. No. 1J, Multnomah Cty., Or., 5 F.3d at

12 1263. So I amend my certification order to include the following question:

13           Under Nevada law, can a plaintiff assert a negligence per se claim predicated on
              violations of criminal federal and state machine gun prohibitions absent evidence of
14            legislative intent to impose civil liability?

15            I also dismissed the Parsons’ negligence per se claim against the manufacturer

16 defendants1 because they were named only in their capacity as manufacturers and the Protection

17 of Lawful Commerce in Arms Act (PLCAA) permits negligence per se actions only against

18 sellers. ECF No. 98 at 5. If the Supreme Court of Nevada’s answer on the certified question

19 allows the negligence per se claim to proceed, I grant the Parsons’ leave to amend it against the

20 manufacturer defendants if they can plead facts showing that the manufacturer defendants are

21 subject to suit as sellers under the PLCAA. In the interim, I modify my prior order by denying

22
     1
      Colt’s Manufacturing Company LLC, Colt Defense LLC, Daniel Defense Inc., Patriot
23
     Ordnance Factory, FN America, Noveske Rifleworks LLC, Christensen Arms, Lewis Machine &
     Tool Company, and LWRC International LLC.

                                                      4
          Case 2:19-cv-01189-APG-EJY Document 108 Filed 05/08/20 Page 5 of 5



 1 the defendants’ motion to dismiss the Parsons’ negligence per se claim against the seller

 2 defendants without prejudice to refiling.2

 3 II.     CONCLUSION

 4         I THEREFORE GRANT that the plaintiffs’ motion for reconsideration (ECF No. 100)

 5 of my order granting in part and denying in part the defendants’ motion to dismiss. The

 6 plaintiffs’ negligence per se claim is dismissed against the manufacturer defendants with leave to

 7 amend within 30 days of the Supreme Court of Nevada’s decision on the certified questions.

 8 The defendants’ motion to dismiss the plaintiffs’ wrongful death claim against all defendants and

 9 negligence per se claim against the seller defendants is denied without prejudice to refiling it

10 within 45 days of the Supreme Court of Nevada’s decision on the certified questions. But if the

11 plaintiffs amend their complaint, the normal motion deadlines will apply.

12         DATED this 8th day of May, 2020.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23   2
      The seller defendants are Discount Firearms and Ammo LLC, Sportsman’s Warehouse, and
     Guns and Guitars Inc.

                                                     5
